REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 04/08/2022 has been entered.  Pending claims 1-6, 8-12, and 14-20 are allowed for the following reasons:   The rejection under 35 USC 112 advanced in the non-final Office Action mailed on 11/08/2021 at paragraph 3 is withdrawn in view of the claim amendment to claim 8.  Further, with regard to the previous prior art rejections, the following of applicant’s arguments filed with the amendment and with respect to the amended claims are convincing (with highlighted emphasis added):

    PNG
    media_image1.png
    770
    811
    media_image1.png
    Greyscale


	It is noted that per applicant’s specification disclosure, the term “domain” refers to different types of datasets (PG Publication US 2021/0064901 A1):

    PNG
    media_image2.png
    245
    663
    media_image2.png
    Greyscale

.

	The examiner agrees the feedback network in the Jiang reference includes numerals 620, 625, and 630 as seen in figure 6, and the examiner agrees that the “loss” computer by Jiang is note equivalent to the now claimed “domain classifier scores” and “one or more probabilities”.   Each of the currently pending independent claims 1, 8, 14, and 19 recites these allowable features.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665